DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on November 30, 2018. It is noted, however, that applicant has not filed a certified copy of the 10-2018-0152683 application as required by 37 CFR 1.55.  Examiner was unable to verify the certified copy in Global Dossier.  Also, the documents provided by Applicant were not in English and Examiner was unable to discern whether any of said applications was the certified copy.  
Information Disclosure Statement
The information disclosure statement filed June 20, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “two-dimensional image producing unit,” “object detecting unit,” and an “object tracking unit” in claims 1-3.
The term “unit” is a generic placeholder.  Based on the specification, all three units refer to a computer.  See
The modifier “two-dimensional image” and functional language “to produce a two-dimensional image . . .” do not provide structure.  The algorithm in general is “the apparatus 100 calculates the two-dimensional image that minimizes the objective function designed by the vector made by summing up the radar signals from which the clutter is removed, and by the system matrix that reflects characteristics of the sensors of the radar systems. According to the exemplary embodiment, the objective function includes the regularization term that reflects prior information with respect to the two-dimensional image to be calculated. The detailed description regarding the design of the objective function has been described above with reference to Equations 1 to 7.”  See Spec 50.
The modifier “object detecting” and functional language “determine whether an object is present . . .” do not denote structure.  The algorithm provided is the conventional signal-to-noise threshold.  See Spec. 34 (“only the points, which each have signal intensity equal to or higher than a predetermined threshold value, are selected . . .”). 
The modifier “object tracking” and functional language “track a movement path of the object . . .” does not denote structure.  The algorithm provided is either one o f a Kalman filter or a particle filter both of which are well-known.  See Spec. 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over Mansour (US 2019/0242991) filed February 7, 2018 in view of Li (US 2014/0176714) in view of Official Notice (O.N.).
As to claims 1 and 4, Mansour teaches an apparatus for tracking an object based on radar image reconstruction, the apparatus comprising: 
a two-dimensional image producing unit configured to produce a two-dimensional image (Figs. 5C & 6B “Azimuth” and “Range”) by collecting multiple one-dimensional radar signals (Figs. 1C-F antennae 102-103 & Para. 49 “The set of antennas 101 can be synchronized and can store collected data in a memory 143 that is processed by an auto-focus imaging processor 145 of the computer 141. The auto-focus imaging processor 145 can perform the system and method to see also Fig. 4 item 301 in particular 450 minimizing differences between synthesized images) 
an object detecting unit configured to determine whether an object is present or absent from the two-dimensional image and estimate (Para. 103 “estimated signal-to-noise ratio, image data relating to target recognition”), in response to determining that the object is present, a two-dimensional position of the object (Figs. 5C & 6B “Azimuth” and “Range”); and 
.
In the same field of endeavor, Li teaches a kalman filter to track a moving object in order to account for said object’s motion in order to compensate for image blurring.  See Li Paras. 37 and 39.  
In view of the teachings of Li, it would have been obvious to use a Kalman filter to track any moving targets in the images of Mansour in order to remove any blurring/smearing caused by moving targets thereby improving image quality.  
The Examiner takes Official Notice that Doppler filters and/or Moving Target Indicator (MTI) filters are commonly used to distinguish moving targets from clutter because the energy returns of clutter typically swallow up energy returns from a moving target thus it would be obvious to a person of ordinary skill to use said filters to distinguish targets from clutter by removing clutter returns via said filters. 
As to claim 2 and 5, Mansour in view of Li and O.N. teaches the apparatus of claim 1, wherein the two-dimensional image producing unit calculates the two-dimensional image that minimizes an objective function designed by a vector made by stacking the multiple one-dimensional radar signals from which the clutter is removed (Mansour: Fig. 4A items 460 and 470 “regularization” - note this term is used by Applicants specification regarding objective function.), and by a system matrix that reflects characteristics of sensors of a plurality of radars (Mansour: Para. 58 “matrix with the phase correction vector”), and wherein the objective function comprises a regularization term that reflects prior information with respect to the two-dimensional image to be calculated (Mansour: Para. 2 “Leveraging prior knowledge of the scene, such as sparsity, the precise knowledge of the antenna positions and a full synchronization of received signals has been shown to significantly improve the radar imaging resolution.”  See also Para. 72).
As to claim 3 and 6, Mansour in view of Li and O.N. teaches the apparatus of claim 2, wherein the regularization term depends on at least one of prior information representing that the two-dimensional image to be restored comprises low-frequency elements and similarity between adjacent pixels has a predetermined reference value and prior information representing that similarity between two-dimensional images restored from two adjacent radar frames has a predetermined reference value due to a sampling speed of the two adjacent radar frames (Mansour: Para. 72 “regularization parameters controlling the tradeoff between the signal priors and the data mismatch cost” meets the scope of at least “similarity between adjacent pixels has a predetermined reference value”).
Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over Anderson (US 9,870,641) in view of Li (US 2014/0176714) in view of Official Notice (O.N.).
As to claim 1 and 4, Anderson teaches an apparatus for tracking an object based on radar image reconstruction, the apparatus comprising
a two-dimensional image producing unit configured to produce a two-dimensional image (Figs. 16-17 “Cross-Range” and “Range”) by collecting multiple one-dimensional radar signals (Fig. 2 items 204, 206, 214 and 212) 
an object detecting unit configured to determine whether an object is present or absent from the two-dimensional image and estimate (Fig. 6 item 625 “Detect Magnitude of Reflections”), in response to determining that the object is present, a two-dimensional position of the object (Fig. 6 item 615 “Display image using estimated image values”); and 
.
In the same field of endeavor, Li teaches a kalman filter to track a moving object in order to account for said object’s motion in order to compensate for image blurring.  See Li Paras. 37 and 39.  
In view of the teachings of Li, it would have been obvious to use a Kalman filter to track any moving targets in the images of Anderson in order to remove any blurring/smearing caused by moving targets thereby improving image quality.  
The Examiner takes Official Notice that Doppler filters and/or Moving Target Indicator (MTI) filters are commonly used to distinguish moving targets from clutter because the energy returns of clutter typically swallow up energy returns from a moving target thus it would be obvious to a person of ordinary skill to use said filters to distinguish targets from clutter by removing clutter returns via said filters. 
As to claim 2 and 5, Anderson in view of Li and O.N. teaches the apparatus of claim 1, wherein the two-dimensional image producing unit calculates the two-dimensional image that minimizes an objective function designed by a vector made by stacking the multiple one-dimensional radar signals from which the clutter is removed (Anderson: Fig. 6 item 610 “L1-Regularized least-squares”), and by a system matrix that reflects characteristics of sensors of a plurality of radars (Anderson: 8:66-67 “matrix Dij is an LxL diagonal matrix containing the attenuation coefficients”), and .
It is not clear whether Anderson using a-priori sparsity information regarding Anderson’s various embodiments.  Nonetheless, Anderson in the background section teaches the advantage of using said a-priori sparsity information wherein the advantage is to “expect better estimates of reflectance coefficients” (2:23-31).  As such, it would have been obvious to incorporate said a-priori sparsity information into Anderson’s regularization term in order to provide better estimates of reflectance coefficients thereby improving overall quality image.  
As to claims 3 and 6, Anderson in view of Li and O.N. teaches the apparatus of claim 2, wherein the regularization term depends on at least one of prior information representing that the two-dimensional image to be restored comprises low-frequency elements and similarity between adjacent pixels has a predetermined reference value and prior information representing that similarity between two-dimensional images restored from two adjacent radar frames has a predetermined reference value due to a sampling speed of the two adjacent radar frames (In addition to 2:23-31 see also 7:15-23 “The radar-return and location positioning measurements associated with a sub-aperture are used to estimate the reflectance coefficients for the corresponding sub-image. The reconstructed sub-images are merged together to obtain the complete image of the scene-of-interest” meeting the scope of “similarity between adjacent pixels has a predetermined reference value”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/M.W.J./Examiner, Art Unit 3648                  

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                                                                                                                                                                                                              7